Name: 94/597/EC: Council Decision of 30 August 1994 appointing the Secretary-General of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service;  regions and regional policy;  personnel management and staff remuneration
 Date Published: 1994-09-06

 Avis juridique important|31994D059794/597/EC: Council Decision of 30 August 1994 appointing the Secretary-General of the Committee of the Regions Official Journal L 232 , 06/09/1994 P. 0010 - 0010 Finnish special edition: Chapter 1 Volume 3 P. 0162 Swedish special edition: Chapter 1 Volume 3 P. 0162 COUNCIL DECISION of 30 August 1994 appointing the Secretary-General of the Committee of the Regions (94/597/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Staff Regulations of Officials of the European Communities, laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (Euratom, ECSC, EC) No 3608/93 (2), Having regard to the rules of procedures of the Committee of the Regions (3), and in particular Rule 31 (1) thereof, Having regard to the recruitment notice concerning the post of Secretary-General of the Committee of the Regions (4), Having regard to the proposal made by the Committee of the Regions of which the Council was informed by letter of 27 July 1994, Whereas Mr Dietrich Pause fulfils the conditions for appointment as Secretary-General, HAS DECIDED AS FOLLOWS: Sole Article 1. Mr Dietrich Pause, born on 2 February 1936, is hereby appointed Secretary-General of the Committee of the Regions for a period of five years from the date of this Decision. His post shall be unclassified and he shall receive remuneration equivalent to that of an official in grade A 1, step 6. 2. The chairman of the Committee of the Regions shall be responsible for implementing this Decision. It shall be published in the Official Journal of the European Communities. Done at Brussels, 30 August 1994. For the Council The President Th. WAIGEL (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 328, 29. 12. 1993, p. 1. (3) OJ No L 132, 27. 5. 1994, p. 49. (4) OJ No C 179, 1. 7. 1994.